tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b individual c individual d state’ e date f g dollar amount dollar amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated in d on e your articles of incorporation provide that you were formed for religious educational and charitable purposes within the meaning of sec_501 of the internal_revenue_code letter cg catalog number 47628k your articles of incorporation further provide that your specific purpose is as follows to declare and demonstrate the good news of jesus’ dominion over all creation and to train others to do the same utilizing biblical methods of stewardship encouraging intimacy with jesus performing charitable acts to further these goals your incorporators and only board members are b and c b and c are related through marriage you project b and c will be paid salaries however your application stated you would suspend compensation until operations and income increased you were asked to expand your board_of directors to ensure that compensation amounts could be determined in an unbiased manner but you were unwilling to do so because at this time no one shares in our vision’ your bylaws state b and c shail serve on the board_of directors for life or until voluntarily resigning your bylaws further provide that b and c must attend board meetings to meet quorum and b and c are responsible for electing all other governing board members as long as b and c are acting board members there will be no need to fill vacated elected positions within your board the activity narrative submitted with your application stated the following future activities of this organization will include establishing managing maintaining gathering places for all who are weary sanctuaries havens for rest refreshment for man animals including birds sealife they will be places of restoration training for all who desire to declare the glory of god through the establishment of creation’s rightful place w man you clarified that you believe that the presence of god will rest in and on your sanctuary and that his presence will provide the rest needed by those staying in the sanctuary you stated that without god’s presence this sanctuary will not be different from any other park farm retreat or like mannered facility for this reason you lack commercial motivation b and c will establish organize maintain and promote the sanctuaries your activities will consist of caring for animals and cultivating property gardens anyone may stay at your sanctuary for any length of time much like stays at retreats or hotels your fee structure is as follows christians dollar_figure per night with a free-will offering being requested non-christians g dollars per night the narrative supplied with your application stated that you would provide biblical training and art instruction however you subsequently stated that no such programs will be letter cg catalog number 47628k provided when asked you indicated the services you will provide include transporting luggage and doing laundry for your guests as well as offering food once per day tours of the facility will be offered and library facilities available guests are responsible for cleaning their quarters you have not yet acquired a facility but you desire approximately acres with water you intend to grow fruits and vegetables as well as care for livestock on the property any food produced would be used on the premises donated to local facilities and or sold at local farmers markets or at the facility if sufficient traffic were to make the option feasible the sale of produce was intended to be an income-producing activity your board members would be responsible for the care and upkeep of the crops with residents being permitted to volunteer their assistance the care and upkeep of the crops and livestock would be on a volunteer basis however your financial data indicates that you intend to compensate one individual f dollars per year you have stated your financial goal for your first four years will focus on raising funds for property purchase state fees and taxes by your third year per budgeted data you project over dollar_figure for the purchase and renovation of your property you will support this from a small percentage of fees and contributions with an ‘unknown’ amount of product sales the remainder of your anticipated expenses consist of equipment purchases gardening livestock upkeep one individual's salary and administrative expenses you also project expending up to dollar_figure annually on publicity law sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this letter cg catalog number 47628k subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_77_366 1977_2_cb_192 held that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption revrul_77_430 1977_2_cb_194 held that an otherwise qualifying nonprofit organization that conducts weekend religious retreats open to individuals of diverse christian denominations at a rural lakeshore site at which the participants may enjoy the recreational facilities in their limited amount of free time and that charges no fees qualifies for exemption as operated exclusively for religious purposes revrul_79_18 1979_1_cb_194 held a nonprofit organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operated exclusively for charitable purposes within the meaning of sec_501 of the code in the 76_tc_380 a not-for-profit corporation owns and operates a mountain lodge that it characterizes as a religious retreat facility the lodge makes available to its guests numerous activities religious recreational and social none of which are regularly scheduled or required the religious activities revolve around individual prayer and contemplation with optional daily devotions and occasional sunday services available to the guests the recreational and social activities are those of the usual vacation resort the record does not show the extent to which the guests participated in any of the activities religious or otherwise it was held that the organization did not meet its burden to establish that it was operated exclusively for religious or other exempt purposes within the meaning of sec_501 in salvation navy inc vs commissioner tcmemo_2002_275 the organization failed to meet operational_test for tax-free organization since it did not show that it was not operated for benefit of a private individual its founder sole director and officer affairs of organization were irretrievably intertwined with its founder such that benefits would inure to him recipients of individual's services were not members of charitable_class and fees charged by the organization provided a source_of_income to the individual letter cg catalog number 47628k in airlie foundation v irs no d d c the court held airlie did not meet the requirements to be recognized as an organization described in sec_501 because its operation of a conference facility was a commercial activity the court identified the following factors in assessing commerciality e competition with for-profit commercial entities e extent and degree of below cost services provided e pricing policies e reasonableness of financial reserves e use of advertising and e receipt of charitable donations application of law you fail the operational_test as described in sec_1_501_c_3_-1 of the regulations as you are not operated for exclusive c purposes and you failed to establish private benefit will not occur you do not provide any religious activities therefore you do not further a religious purpose providing lodging to the public for a fee or a free will offering furthers no exempt_purpose based on sec_501 - c you do not qualify because more than an insubstantial part of your activities are not in furtherance of an exempt_purpose since more than substantial parts of your activities are devoted to simply providing housing for a fee you are not exclusively religious b and c are shareholders because they have a personal and private interest in your activities b and c will both have unlimited control_over your operations and finances this allows for the potential for excess_benefit through compensation as well as the use of the facility and other assets with complete control for life over your governance b and c will be able set their own compensation amounts and you have not shown that they will not directly benefit from your earnings sec_1_501_c_3_-1 by placing complete control in the hands of b and c whom you intend to compensate once income increases you have not shown how you operate for public rather than private interests providing b and c with a position for life serves a private rather than a public interest and does not further an exempt_purpose by operating for the benefit of private parties you are similar to the organization described in salvation navy inc you also do not meet the qualification set forth under sec_1_501_c_3_-1 of the income_tax regulations your activities are similar to those of the organization described in revrul_77_366 and in the schoger foundation in your response you referred to your facility as being no different than a retreat you allow individuals to stay at your facility for non-religious letter cg catalog number 47628k purposes you have no activities for residents and they can make use of your facilities at their leisure you are dissimilar to the organization described in revrul_77_430 because you do not provide any structured programs or religious activities by providing no religious programs or events you have not shown that your activities are exclusively religious in nature you are not as described in revrul_79_18 where housing for the poor distressed or elderly may qualify under c you are distinguished as there is no limitation as to who may stay at your facility neither your purposes nor your housing activities are limited to the low income or needy rather you operate for the much broader reason of providing a sanctuary you are operating like the organization in airlie foundation v commissioner because your purpose is similar to those operating commercial entities in the same manner by setting fees above cost which are comparable to those of similar for-profits by operating at a significant surplus and by spending significant resources on publicity you are operated in a commercial manner in addition you have not shown how your livestock produce sales are not commercial in nature further you have admittedly no activities that can be deemed educational in nature for guests that would distinguish you or demonstrate an exclusively educational or charitable purpose applicant’s position it is your position that because your sanctuary is based on the bible it cannot be anything other than religious in nature it is your view that an individual’s experience at the sanctuary is in itself a religious experience and therefore you are exclusively religious in nature service response to applicant’s position you have no structured programs or activities as described in the preceding facts and analysis your goal is raising funds for the purchase of property to renovate and or construct a sanctuary at which anyone can stay for an offering or fee b and c wholly control your operations and make all decisions regarding compensation property acquisition residents and guests b and c will establish maintain and promote the sanctuary food grown on site will feed guests and will be sold to the public you have failed to establish b and c will not benefit from your operations through compensation residency and product sales conclusion based on the facts presented above we hold that you are not exclusively educational or religious within the meaning of sec_501 of the code you have no structured activities and serve no c purpose you operate for the benefit of your directors letter cg catalog number 47628k who hold control_over all of your operations accordingly you serve a private rather than public purpose we conclude you fail the operational_test and do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts _ under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse letter cg catalog number 47628k please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication catalog number 47628k letter cg
